Name: Commission Regulation (EEC) No 2104/90 of 23 July 1990 fixing, for the 1990/91 marketing year, the threshold prices for rice
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 24. 7. 90 Official Journal of the European Communities No L 191 /21 COMMISSION REGULATION (EEC) No 2104/90 of 23 July 1990 fixing, for the £990/91 marketing year, the threshold prices for rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Haying regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1806 (2), and in particular Articles 14 (5) and 15 (4) thereof, Whereas, under Article 14 (2) of Regulation (EEC) No 1418/76, the threshold price for husked rice calculated for Rotterdam must be fixed in such a way that, on the Duis ­ burg market, the selling price for imported husked rice corresponds to the target price ; whereas this aim is attained when the components referred to in the second subparagraph of paragraph 2 of the said Article are deducted from the target price ; Whereas, pursuant to Article 14 (3) of the said Regulation, the threshold prices for milled rice are calculated by adjusting the threshold price for husked rice, account being taken of the monthly increases to which it is subject, on the basis of the conversion rates, processing costs and the value of by-products and by increasing the amounts thus obtained by an amount for the protection of the industry ; Whereas the amount for the protection of the industry was fixed by Council Regulation (EEC) No 1263/78 (3); whereas the components used for adjusting the threshold price for milled rice were fixed by Commission Regula ­ tion No 467/67/CEE (4), as last amended by Regulation (EEC) No 2325/88 ( s); Whereas, under Article 15 ( 1 ) of Regulation (EEC) No 1418/76 the threshold price for broken rice must be set between a lower limit of 130 % and an upper limit of 140 % of the threshold price for maize applicable during the first month of the marketing year ; whereas, in order that imports of broken rice do not act as a brake on the normal disposal of Community production throughout the Community market, the threshold price for broken rice should be fixed at 140 % of the threshold price for maize ; Whereas Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for agricultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (') draws up the list of prices and amounts to which the coefficient 1,001712 is applied under the arrange ­ ments for the automatic dismantlement of negative monetary gaps ; whereas the prices and amounts fixed in ecus by the Commission for the 1990/91 marketing year must take account of the resulting reduction ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The threshold prices for husked rice, round grain milled rice and long grain milled rice are hereby fixed at : (ECU/tonne) Threshold prides Month Husked rice Round grain milled rice Long grain milled rice September 1990 October 1990 November 1990 December 1990 January 1991 February 1991 March 1991 April 1991 May 1991 June 1991 July 1991 August 1991 540,05 542,63 545,21 547,79 550,37 552,95 555,53 558,11 560,69 563,27 565,85 565,85 718,65 721,98 725,31 728,64 731,97 735,3 738,63 741,96 745,29 748,62 751,95 751,95 789,52 793,26 797,00 800,74 804,48 808,22 811,96 815,70 819,44 823,18 826,92 826,92 (') OJ No L 166, 25. 6 . 1976, p. 1 . (2) OJ No L 177, 24 . 6 . 1989, p. 1 . (3) OJ No L 156, 14 . 6 . 1978 , p. 14. (4) OJ No L 204, 24. 8 . 1967, p. 1 . n OJ No L 202, 27 . 7 . 1988 , p. 41 . ( «) OJ No L 83, 30 . 3 . 1990, p. 102 . 24. 7. 90No L 191 /22 Official Journal of the European Communities Article 2 The threshold price for broken rice is hereby fixed at ECU 292,49 per tonne. Article 3 This Regulation shall enter into force on 1 September 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1990. For the Commission Ray MAC SHARRY Member of the Commission